 Case: 1:19-cv-01015-DRC-KLL Doc #: 13 Filed: 04/20/20 Page: 1 of 3 PAGEID #: 84




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

NEHEMIAH ROLLE, JR.,                                            Case No. 19-1015
    Plaintiff,                                                  Cole, J.
                                                                Litkovitz, M.J.
        vs.

AMY S. BRADDOCK,                                                REPORT AND
     Defendant.                                                 RECOMMENDATION


        Plaintiff, proceeding pro se, filed the complaint in this matter on November 26, 2019.

(Doc. 1).     On January 13, 2020, defendant filed a motion to dismiss the action for failure to

state a claim for relief.   (Doc. 5).   Plaintiff was notified that failure to respond to the motion

within 21 days from the date of service set forth in the certificate of service may warrant

dismissal of the case under Fed. R. Civ. P. 41(b) for failure to prosecute.    (Doc. 7). Plaintiff

requested and was granted an extension of time until March 10, 2020 to respond to the motion to

dismiss.      (Doc. 11). Plaintiff failed to file a timely response.   On March 30, 2020, the Court

issued an Order to plaintiff to show cause, in writing and within 15 days of the date of its Order,

why the Court should not dismiss this case for lack of prosecution. (Doc. 12). To date, more

than 15 days later, plaintiff has not filed a response to the Order to Show Cause.

        “Federal courts possess certain ‘inherent powers . . . to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases.’” Goodyear Tire & Rubber Co. v.

Haeger, __ U.S. __, 137 S.Ct. 1178, 1186 (2017) (quoting Link v. Wabash R.R., 370 U.S. 626,

630-631 (1962)). Plaintiff’s failure to respond to defendant’s motion to dismiss and to the

Order to Show Cause warrants exercise of the Court’s inherent power and dismissal of this case

pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute this matter. See Link, 370 U.S. at 630-

31; Jourdan v. Jabe, 951 F.2d 108, 109-10 (6th Cir. 1991).
 Case: 1:19-cv-01015-DRC-KLL Doc #: 13 Filed: 04/20/20 Page: 2 of 3 PAGEID #: 85




                          IT IS THEREFORE RECOMMENDED THAT:

        This case be DISMISSED with prejudice for want of prosecution pursuant to Fed. R.

Civ. P. 41(b).



Date:    4/20/2020
                                                  Karen L. Litkovitz
                                                  United States Magistrate Judge




                                              2
 Case: 1:19-cv-01015-DRC-KLL Doc #: 13 Filed: 04/20/20 Page: 3 of 3 PAGEID #: 86




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

NEHEMIAH ROLLE, JR.,                                          Case No. 19-1015
    Plaintiff,                                                Cole, J.
                                                              Litkovitz, M.J.
       vs.

AMY S. BRADDOCK,
     Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court

on timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections.

If the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to

another party=s objections WITHIN 14 DAYS after being served with a copy thereof.

Failure to make objections in accordance with this procedure may forfeit rights on appeal. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
